      Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 UNITED STATES OF AMERICA,                 §
                                           §
        Plaintiff,                         §
                                           §
 v.                                        §      Case Number: 4:21-cv-00337
                                           §
 JOHN R. BREWER,                           §
                                           §
        Defendant.                         §

           UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
                AGAINST DEFENDANT JOHN R. BREWER

I.     SHORT STATEMENT OF THE NATURE AND STAGE OF THE
       PROCEEDINGS

       Plaintiff United States of America, under Rule 55 of the Federal Rules of Civil

Procedure, moves the Court to enter default judgment against Defendant John R.

Brewer in the amount of $174,739.72, as of June 17, 2021, plus interest and statutory

additions. The penalties resulted from Brewer’s failure to timely file information

reports disclosing his financial interest in, or signature or other authority over,

foreign bank accounts for 2012, 2013, 2014, 2015, and 2016 (“Relevant Years”).

       Although he was served with the summons and Complaint, Brewer has not

responded to the complaint, and the Clerk of the Court has entered his default. The

well-pleaded facts in the Complaint show that the United States is entitled to the

relief it seeks. Thus, the Court should enter a default judgment against Brewer.




                                          1
       Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 2 of 11




II.     EXHIBITS

 Exhibit #                            Description
    A       Revenue Agent Melissa Malone’s Declaration
    B       Form 13448, Penalty Assessment Certification for Years 2012, 2013,
            2014, 2015, and 2016
       C    Letter 3708
       D    FBAR Penalty Coordinator Onisha Y. Darnell’s Declaration
III.   FACTUAL AND PROCEDURAL BACKGROUND

        The United States (“Government”) brought this civil action to reduce to

judgment civil penalties plus interest and statutory additions. See generally

Compl., Feb. 2, 2021, ECF No. 1.

        Recently, the Government served Brewer in accordance with Federal Rule

Civil Procedure 4 (e)(2)(A) on May 3, 2021, with the summons and the Complaint.

See Summons Returned, May 7, 2021, ECF No. 5. Brewer failed to timely answer,

or otherwise respond by the May 24, 2021 deadline, and has filed no answer to date.

See United States’ Mot. For Clerk’s Entry of Default Against Def. John R. Brewer,

Ex. B ¶ 4, June 14, 2021, ECF No. 7 [hereinafter “Mot. For Clerk’s Entry”]. And

Brewer is not an infant or incompetent person. See Mot. For Clerk’s Entry Ex. B ¶

5. Brewer is also not on active duty with the military. See Mot. For Clerk’s Entry,

Exs. B ¶ 6, C. As a result, the Court entered default against Brewer on June 17,

2021. Order for Entry of Default, June 17, 2021, ECF No. 17.

        Having defaulted, Brewer is considered to have admitted the well-pleaded

factual allegations in the Complaint. See Fed. R. Civ. Pro. 8(b)(b). Those facts are

as follows.




                                          2
     Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 3 of 11




      Brewer is a United States resident who has a substantial presence in the

United States beginning in 2013 and continuing through at least 2016. Compl.

¶¶ 6, 9. From 2012 through 2016, Brewer had a financial interest in, or signature

or other authority over at least three financial accounts. Id. ¶ 12.

      In 2012, Brewer had a financial interest in, or signature or other authority

over the following foreign bank accounts:

  Bank Name       Account Number            Maximum Balance            Bank Location

      RBC              XXX1659                  $122,389.00               Canada

     Lloyd’s          XXXX5855                  $322,395.00            United Kingdom

     Lloyd’s          XXXX8792                  $263,630.00            United Kingdom


Id. ¶ 13. In 2013, Brewer had a financial interest in, or signature or other authority

over the following foreign bank accounts:

  Bank Name       Account Number            Maximum Balance            Bank Location

      RBC              XXX1659                  $122,593.00               Canada

     Lloyd’s          XXXX5855                  $63,128.00             United Kingdom

     Lloyd’s          XXXX8792                  $10,255.00             United Kingdom


Id. ¶ 14. In 2014, Brewer had a financial interest in, or signature or other authority

over the following foreign bank accounts:

  Bank Name       Account Number            Maximum Balance            Bank Location

      RBC              XXX1659                  $122,702.00               Canada

     Lloyd’s          XXXX5855                  $63,631.00             United Kingdom

     Lloyd’s          XXXX8792                  $10,227.00             United Kingdom




                                            3
      Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 4 of 11




Id. ¶ 15. In 2015, Brewer had a financial interest in, or signature or other authority

over the following foreign bank accounts:

    Bank Name     Account Number            Maximum Balance         Bank Location

       RBC             XXX1659                  $122,736.00             Canada

      Lloyd’s         XXXX5855                  $63,832.00          United Kingdom

      Lloyd’s         XXXX8792                  $10,202.00          United Kingdom


Id. ¶ 16. In 2016, Brewer had a financial interest in, or signature or other authority

over the following foreign bank accounts:

    Bank Name     Account Number            Maximum Balance         Bank Location

       RBC             XXX1659                  $122,736.00             Canada

      Lloyd’s         XXXX5855                  $63,832.00          United Kingdom

      Lloyd’s         XXXX8792                  $10,168.00          United Kingdom


Id. ¶ 17. Brewer failed to timely file FBARs1 for 2012, 2013, 2014, 2015, and 2016.

Id. ¶¶ 3–4, 20.

       On February 8, 2019, the IRS assessed non-willful FBAR penalties under

31 U.S.C. § 5321(a)(5) against Brewer in the amount of $150,000.00 based on his

failure to timely report his interests in his foreign bank accounts. Id. ¶ 35.




1 In 2013, the Treasury Department replaced Form TD F 90-22.1 with Financial
Crimes Enforcement Network (FinCEN) Form 114, which must be electronically
filed through the Bank Secrecy Act E-Filing Network Website. The term “FBAR”
refers to both the Form TD F 90-22.1 and FinCEN Form 114.



                                            4
      Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 5 of 11




Five days later, the IRS sent Brewer notice and demand for payment of the FBAR

penalty assessments. Id. ¶ 26; see also Ex. A ¶ 6; Ex. C. As of June 17, 2021,

Brewer has unpaid balances due for the FBAR penalties. See Ex. D ¶ 4. The

unpaid amount of the FBAR penalties, including late-payment penalties and

interest, is $174,739.72. See id. The United States therefore moves for default

judgment against Brewer.

IV.    STANDARD OF REVIEW

       There are three elements to obtain a default judgment: (1) default; (2) entry

of default; and (3) default judgment. N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141

(5th Cir. 1996). A default occurs when “a defendant has failed to plead or otherwise

respond to the complaint within the time required by the Federal Rules.” Id. The

Clerk of the Court will enter an entry of default when default is established by

affidavit or otherwise. Id. After the clerk’s entry of default, “a plaintiff may apply

for a judgment based on such default. This is a default judgment.” Id. (emphasis

in original) (citations and footnote omitted). Because the clerk has entered an entry

of default, the Government now seeks a default judgment.

             Courts have developed a three-prong framework for entering a default

judgment: (1) whether procedural application for default occurred; (2) whether well-

pleaded allegations establish a sufficient basis for judgment; and (3) whether

damages can be determined. See, e.g., United States v. Lopez, No. SA-16-CA-76-FB

(HJB), 2017 WL 8182744, at *1 (W.D. Tex. Mar. 20, 2017), report and




                                           5
     Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 6 of 11




recommendation adopted, No. CV SA-16-CA-76-FB, 2017 WL 8182752 (W.D. Tex.

June 8, 2017).

V.    STATEMENT OF ISSUES

      The Government has satisfied the three-prong framework to warrant a

default judgment against Brewer: (1) by satisfying the procedural application for

default; (2) by having well-pleaded allegations sufficient for a judgment; and (3) by

establishing proof for a sum certain.

      A.     The Government has satisfied the procedural application for
             default

      The procedural application for default requires: “(1) a default was entered

against Defendant; (2) Defendant is neither a minor nor incompetent; (3) Defendant

is not in military service; and (4) Defendant was provided with notice of the motion

for default judgment.” Lopez, 2017 WL 8182744, at *2.

      The Court entered entry of default against Brewer on June 17, 2021. Order

for Entry of Default. Brewer is not a minor, incompetent, or in military service. See

Mot. For Clerk’s Entry Exs. B–C. Finally, the Government has provided notice of

the motion for default judgment as via certified mail (return receipt requested) as

evidenced by the Certificate of Service. Thus, the Government has satisfied the

procedural application for default.

      B.     The Government’s well-pleaded allegations establish a
             sufficient basis for judgment

      “[A] defendant’s default does not in itself warrant the court in entering a

default judgment. There must be a sufficient basis in the pleadings for the




                                          6
     Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 7 of 11




judgment entered.” Nishimatsu Const. Co. v. Hous. Nat. Bank, 515 F.2d 1200, 1206

(5th Cir. 1975). “A default judgment is unassailable on the merits but only so far as

it is supported by well-pleaded allegations, assumed to be true.” Wooten v.

McDonald Transit Assocs., Inc., 788 F.3d 490, 496 (5th Cir. 2015) (citation omitted).

       Brewer has not answered the Complaint. Thus, he has admitted the

Government’s well-pled allegations of fact. See Rabin v. McClain, 881 F. Supp. 2d

758, 768 (W.D. Tex. 2012) (“When a defendant fails to respond or otherwise defend,

his default is considered an admission of the plaintiff’s well-pleaded allegations of

fact related to liability.”).

       Section 5314 of Title 31 of the United States Code authorizes the Secretary of

the Treasury to require United States persons to report certain transactions with

foreign financial agencies. Under the statute’s implementing regulations, “[e]ach

United States person having a financial interest in, or signature or other authority

over, a bank, securities, or other financial account in a foreign country shall report

such relationship” to the IRS for each year in which such relationship exists.

31 C.F.R. § 1010.350(a).

       To fulfill this reporting requirement, a United States person must file a Form

TD F 90-22.1, “Report of Foreign Bank and Financial Accounts,” commonly known

as an “FBAR,” or any successor form.2 See id. For the 2012 through 2015 tax years,



2 In 2013, the Treasury Department replaced Form TD F 90-22.1 with Financial
Crimes Enforcement Network (FinCEN) Form 114, which must be electronically
filed through the Bank Secrecy Act E-Filing Network Website. The term “FBAR”
refers to both the Form TD F 90-22.1 and FinCEN Form 114.



                                           7
     Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 8 of 11




an accurate FBAR was due by June 30 “of each calendar year with respect to foreign

financial accounts exceeding $10,000.00 maintained during the previous calendar

year.” 31 C.F.R. § 1010.306(c).3 For the 2016 tax year, an accurate FBAR was due

by April 15, 2017, for foreign financial accounts that had an aggregate balance

exceeding $10,000.00. And during the Relevant Years, Brewer was a United States

person as defined in 31 C.F.R. § 1010.350. Compl. ¶ 18.

      During the Relevant Years, Brewer had a financial interest in, or signature

or other authority over, all the accounts listed in Complaint ¶¶ 13–17. See id.

¶¶ 13–17, 19. The aggregate balance in Brewer’s foreign accounts exceeded

$10,000.00 in each year from 2012-2016. Id. ¶ 19. Thus, on or before June 30th—

for the years 2013, 2014, and 2015—Brewer needed to file an FBAR reporting his

interest in these foreign bank accounts for 2012–15, respectively. Id. Similarly, on

or before October 15, 2017, Brewer had to file an FBAR reporting his interest in

these foreign bank accounts for 2016.4 Id.

      Because of his default, Brewer has admitted that he non-willfully failed to

file FBARs for 2012, 2013, 2014, 2015, and 2016. Compl. Id. ¶¶ 20–21. And




3Beginning with the 2016 tax year, the due date of the FBAR form is April 15th.
Pub. L. No. 114-41, § 2006(b)(11).
4When the FBAR annual due date changed to April 15th, federal law permitted “an
automatic extension to October 15 each year.” See FINANCIAL CRIMES ENFORCEMENT
NETWORK, New Due Date for FBARs (Dec. 16, 2016),
https://www.fincen.gov/news/news-releases/new-due-date-fbars-0 (citing Veterans
Health Care Choice Improvement Act of 2015 § 2006(b)(11), Public Law 114-41).



                                          8
     Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 9 of 11




Brewer has also admitted that the IRS made these assessments, the assessments

were timely, and he has not paid them. See id. ¶¶ 26, 35.

      Thus, the Government has alleged a “sufficient basis in the pleadings for the

judgment entered.” See Nishimatsu Const. Co., 515 F.2d at 1206; see also United

States v. Rod Riordan Inc., No. MO:17-CV-071-DC, 2018 WL 2392559, at *5 (W.D.

Tex. May 25, 2018) (finding that the Government’s complaint was “substantively

warranted” against a defaulted taxpayer).

      C.     The Government can establish proof for a sum certain

      “A default judgment establishes the defendant’s liability but not the quantity

of damages.” Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 761 (5th Cir. 2019), as

revised (June 6, 2019). “As a general proposition, in the context of a default

judgment, unliquidated damages normally are not awarded without an evidentiary

hearing.” James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993). But an exception is

made “where the amount claimed is a liquidated sum or one capable of

mathematical calculation.” Id. Indeed, the Fifth Circuit has outlined that “[i]f the

damages can be computed with certainty by reference to the pleadings and

supporting documents alone, an evidentiary hearing may not be necessary.” Frame

v. S–H, Inc., 967 F.2d 194, 204 (5th Cir. 1992). Here, the Government has

established that Brewer owes a specified judgment amount, which can be done with

certainty.

      The Government alleges that Brewer has unpaid FBAR liabilities, interest,

and late-payment penalties in the amount of $174,739.72 as of June 17, 2021. See




                                          9
      Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 10 of 11




Ex. D ¶ 4 (updating the liabilities due). To support its request for default judgment,

the Government submits Form 13448, Penalty Assessment Certification for tax

periods occurring in 2012, 2013, 2014, 2015, and 2016. See Ex. A ¶ 5; Ex. B.

Unassessed interest and penalties have also accrued and will continue to accrue

pursuant to 31 U.S.C. § 3717. Thus, the Government is entitled to a judgment

against Brewer for the asserted liabilities. See Ex. D ¶ 4.

VI.    CONCLUSION

       The Government is entitled to a default judgment against John Brewer

because (i) the procedural application for default has occurred, (ii) the Government

has provided well-pleaded allegations as a basis for judgment, and (iii) the

Government has established that unpaid tax liabilities can be computed with

certainty.

Dated: June 29, 2021                           DAVID A. HUBBERT
                                               Acting Assistant Attorney General

                                               /s/ Christian A. Orozco
                                               Mary Elizabeth Smith
                                               Maryland Bar
                                               S.D. Tex. Bar #: 3577307
                                               Christian A. Orozco
                                               Attorney-in-Charge
                                               Texas Bar #: 24107886
                                               S.D. Tex. Bar #: 3514147
                                               Trial Attorneys - Tax Division
                                               U.S. DEPARTMENT OF JUSTICE
                                               717 N. Harwood Street, Suite 400
                                               Dallas, Texas 75201
                                               Voice: 214-880-9779 (Smith)
                                               Voice: 214-880-9757 (Orozco)
                                               Fax: 214-880-9741
                                               Mary.E.Smith@usdoj.gov
                                               Christian.A.Orozco@usdoj.gov



                                          10
    Case 4:21-cv-00337 Document 9 Filed on 06/29/21 in TXSD Page 11 of 11




                                             Attorneys for the United States of
                                             America

                         CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of this document was served on the
following individuals in the manner indicated below on June 29, 2021.

John R. Brewer
                                                    Via Certified Mail
4637 Wild Indigo #494,
                                                (Return Receipt Requested)
Houston, Texas 77027

John R. Brewer                                      Via Certified Mail
1017 Edwards Street                             (Return Receipt Requested)
Houston, TX 77007

John R. Brewer                                      Via Certified Mail
1614 Landimore Court                            (Return Receipt Requested)
Katy, TX 77450

John R. Brewer                                      Via Certified Mail
1202 Shillington Drive                          (Return Receipt Requested)
Katy, TX 77450




                                      /s/ Christian A. Orozco
                                      Christian A. Orozco
                                      Trial Attorney, Tax Division




                                        11
